Case: 12-7108   Document: 11    Page: 1   Filed: 11/21/2012




          NOTE: This order is nonprecedential.

   Wntteb ~tate~ QCourt of ~eaI~
       for tbe jfeberaI QCtrcutt

                DOLPHUS L. COLLINS,
                  Claimant-Appellant,
                           v.
  ERIC K. SHINSEKI, SECRETARY OF VETERANS
                   AFFAIRS,
               Respondent-Appellee.


                       2012-7108


    Appeal from the United States Court of Appeals for
 Veterans Claims in case no. 11-0244, Judge William A.
 Moorman.


 Before RADER, Chief Judge, LOURIE, and SCHALL, Circuit
                        Judges.
 PER CURIAM.
                      ORDER
    Dolphus L. Collins appeals from a decision of the
United States Court of Appeals for Veterans Claims
(Veterans Court) upholding a decision of the Board of
Veterans' Appeals (Board) denying him entitlement to
Department of Veterans Mfairs (DVA) disability benefits.
We dismiss.
Case: 12-7108    Document: 11     Page: 2    Filed: 11/21/2012




DOLPHUS COLLINS v. SHINSEKI                                2

    While on active duty from June 1974 to July 1974,
Mr. Collins sought medical treatment for back spasms.
He was diagnosed with unilateral spondylosis of the L5
with secondary intractable paraspinal spasm, and dis-
charged by the Medical Board. In November 1975, Mr.
Collins filed a DVA disability compensation claim for a
back disability. In January 1976, a regional office (RO) of
the DVA denied that claim. Mr. Collins did not appeal
from that ruling, thereby rendering it a final decision.
    In 2006, the RO reopened the claim. But, after re-
viewing the claims file a DVA medical examiner opined
that Mr. Collins current back condition, a degenerative
disc disease, was more related to his age than the soft
tissue injury he had suffered in service. Based on that
examiner's report and the record, the RO again denied
Mr. Collins entitlement to service connection. Mr. Collins
appealed to the Board, which upheld the RO's determina-
tion on the ground that there was insufficient evidence
establishing a nexus between his current disc disease and
his service.
    Mr. Collins then appealed to the Veterans Court aided
by legal representation. Mr. Collins's only contention on
appeal was that the DVA should have obtained any
records before the Social Security Administration (SSA)
before denying his claim. The court, however, rejected
this argument on the grounds that Mr. Collins had failed
to specify what if any SSA records were missing or ex-
plain how any such records would be relevant to the
claim.
    This appeal followed.
     Our jurisdiction to review decisions of the Veterans
Court is limited by statute. Under 38 U.s.C. § 7292(a),
this court has jurisdiction over rules of law or the validity
of any statute or regulation, or an interpretation thereof
relied on by the court in its decision. This court may also
Case: 12-7108       Document: 11     Page: 3   Filed: 11/21/2012




 3                                 DOLPHUS COLLINS v. SHINSEKI

 entertain challenges to the validity of a statute or regula-
 tion, and may interpret constitutional and statutory
 provisions as needed for resolution of the matter. 38
 U.S.C. § 7292(c). In contrast, except where an appeal
 presents a constitutional question, we lack jurisdiction
 over challenges to factual determinations or .laws or
 regulations as applied to the particular case. 38 U.S.C.
 § 7292(d)(2).
    Although Mr. Collins was not required to file a legally
impeccable submission to proceed on appeal, he was
required to demonstrate that this court has jurisdiction,
and he has failed to make such a showing. Much of Mr.
Collins' informal brief is dedicated to disputing how the
evidence was weighed in his case. Even if we were to
ignore the fact that the Veterans Court was not asked by
Mr. Collins' attorney to review the merits of the claim,
these arguments only raise issues of fact or the applica-
tion of law to fact. As such, this court lacks jurisdiction to
review the issues presented in Mr. Collins' appeal. More-
over, to the extent that Mr. Collins' brief can be read to
argue that the government failed to obtain missing rele-
vant SSA records, we must similarly decline to address
that argument. Whether records are missing from Mr.
Collins file is a question of fact and thus also not within
this court's jurisdiction.
     Accordingly,
     IT Is ORDERED THAT:

     (1) The appeal is dismissed.
     (2) Each side shall bear its own costs.
Case: 12-7108    Document: 11   Page: 4   Filed: 11/21/2012




 DOLPHUS COLLINS v. SHINSEKI                           4

                                 FOR THE COURT



                                  /s/ Jan Horbaly
                                 Jan Horbaly
                                 Clerk
 s26